O’NIELL, J.
The appellant was convicted of retailing intoxicating liquor without having a licence.
The record does not contain a bill of exceptions nor an assignment of errors. A motion was made for a new trial in the district court on the ground that the state’s witnesses were unworthy of belief, and that the verdict was therefore contrary to the law and the evidence; but the defendant did not reserve a hill of exceptions to the overruling of his motion. If he had excepted to the ruling, the bill would not present a question of law, but questions exclusively within the jurisdiction of the district court. The jurisdiction of this court, in criminal cases, extends only to questions of law.
In the brief filed on behalf of the appellant, complaints are made of proceedings of which the transcript contains no record whatever and of which we cannot take notice.
The verdict and sentence appealed from are affirmed.